Exhibit 10.1

 

FOURTH AMENDMENT TO

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

 


MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT


 

This Fourth Amendment to Airline Operating Agreement and Terminal Building Lease
(the “Fourth Amendment”) is entered into as of the 6th day of February, 2009, by
and between the Metropolitan Airports Commission, a public corporation under the
laws of the State of Minnesota (hereinafter sometimes referred to as “MAC” or
“Commission”), and Northwest Airlines, Inc., a corporation organized and
existing under the laws of Minnesota and authorized to do business in the State
of Minnesota (hereinafter referred to as “AIRLINE”).

 

WHEREAS, MAC and AIRLINE entered into an Airline Operating Agreement and
Terminal Building Lease effective January 1, 1999 and amended such agreement as
shown on Exhibit 1 (collectively, “Lease”).

 

WHEREAS, MAC and AIRLINE entered into the Amended and Restated Third Amendment
to Airline Operating Agreement and Terminal Building Lease dated December 28,
2007 (the “Amended and Restated Third Amendment”) which incorporated specific
Hub and Headquarters covenants necessary for AIRLINE to receive revenue sharing
payments.

 

WHEREAS, as a result of the acquisition of AIRLINE by Delta Air Lines, Inc.
(“Delta”) and in connection with the integration of the operations of AIRLINE
and Delta, AIRLINE has requested that MAC waive and not enforce certain
provisions in the Lease related to the location of AIRLINE’s headquarters in the
Minneapolis-St. Paul metropolitan area.

 

WHEREAS, MAC has agreed to waive and not enforce such headquarters covenant of
the AIRLINE under the Lease upon the terms and conditions set forth herein and
to modify certain terms and provisions of the Lease as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing, the parties agree to amend the
Lease as follows:

 


I.                                        INCORPORATION OF AIRLINE OPERATING
AGREEMENT AND TERMINAL BUILDING LEASE

 

Except as set forth in this Fourth Amendment, the Lease shall remain in full
force and effect.  In the event of a conflict between this Fourth Amendment, the
Amended and Restated Third Amendment, or the Lease, the provisions of this
Fourth Amendment shall control.

 

II.                                    DEFINITIONS

 

All capitalized terms used in this Fourth Amendment but not defined herein shall
have the meanings given them in the Lease.  The following terms, as used herein
and in the Lease, shall have the meanings set forth below and, to the extent any
such term was defined in the Lease, the definition contained in the Lease shall
be deleted and replaced with the definition for such term set forth below:

 

A.                                   “Airport” means the Minneapolis-St. Paul
International Airport.

 

B.                                     “Delta” means Delta Air Lines, Inc.

 

C.                                     “Flights” means any and all scheduled
flights regardless of aircraft type.

 

D.                                    “Headquarters Covenant” means the covenant
specified in Article XVII(A) hereof.

 

E.                                      “Hub” means an airport used by an
airline for a significant number of its connecting flight passengers.

 

F.                                      “Hub Covenants” means those covenants
specified in Article XVII(B) hereof.

 

G.                                     “NAI” means Northwest Airlines, Inc.

 

--------------------------------------------------------------------------------


 

H.                                    “NAI Code-Share Airlines” means (i) Delta
and (ii) any regional air carrier that provides air transportation services for
the benefit of NAI or Delta pursuant to a contractual arrangement with NAI or
Delta but solely with respect to Flights operated pursuant to such arrangement.

 

I.                                         “Substantially” means at least ninety
percent (90%).

 

III.                                HUB AND HEADQUARTERS COVENANTS

 

Article XVII “Hub and Headquarters Covenants” of the Lease is hereby deleted in
its entirety and replaced with the following:

 

XVII.                    Hub and Headquarters Covenants

 

A.                                   AIRLINE hereby covenants and agrees to
maintain its Headquarters in the Minneapolis-St. Paul metropolitan area.

 

B.                                     AIRLINE agrees that it shall, with
respect to the Airport Hub:

 

(1)                    In order to ensure the continuation of the Hub in
Minnesota as a major NAI Hub, AIRLINE will maintain a sufficient proportion of
connecting Flights at the Airport such that the number of AIRLINE and NAI
Code-Share Airlines enplaned revenue passengers whose Flight travel involves a
Flight or Flights which arrive at and depart from the Airport (but whose Flight
travel neither originates from nor terminates at the Airport) will not be less
than 30% of the total number of AIRLINE and NAI Code-Share Airlines enplaned
revenue passengers whose Flight travel involves a Flight or Flights which arrive
at or depart from the Airport (calculated annually); and

 

(2)                    AIRLINE will maintain not less than Substantially 400
departing AIRLINE and NAI Code-Share Airlines Flights per day from the Airport,
calculated annually with not less than 250 (i.e., not Substantially 250) of said
daily Flights being serviced by aircraft with not less than 70 passenger seats,
calculated annually.

 

The Hub Covenants, as set forth herein, shall not be deemed to prevent AIRLINE
from reducing from time to time the number of departing AIRLINE and NAI
Code-Share Airlines Flights from the Airport below the levels required in
Article XVII(B)(2) above (each, a “Required Level” and, collectively, the
“Required Levels”), as part of one or more system-wide reductions in flying;
provided, that (A) any such reduction in such Flights at the Airport, after
which the number of such Flights is below the applicable Required Level, and
(B) any subsequent increase in such Flights at the Airport up to the applicable
Required Level, shall not be substantially disproportionate to the reduction or
subsequent increase in such Flights at AIRLINE’s and Delta’s other domestic
hubs, as determined below in this paragraph by reference to Compliance Targets
(as hereinafter defined); provided, however, that nothing contained herein shall
be deemed to require AIRLINE to increase the number of departing AIRLINE and NAI
Code Share Airlines Flights at the Airport above the applicable Required Level. 
AIRLINE’s and Delta’s other current domestic hubs are ATL, DTW, MEM, SLC, and
CVG, and such domestic hubs may be increased or decreased for purposes of such
calculations by mutual written agreement of MAC and AIRLINE/Delta based upon
recognized commercial aviation industry standards.  Any such reduction or any
such subsequent increase in total departing AIRLINE and NAI Code-Share Airlines
Flights at the Airport and at AIRLINE’s or Delta’s other domestic hubs shall be
determined on a calendar year basis based upon a comparison of the aggregate
number of departing AIRLINE and NAI Code-Share Airline Flights at such airports
during said calendar year to the aggregate number of such Flights at such
airports during the Applicable Base Year (as hereinafter defined), with such
reduction or such subsequent increase determined for (a) all such departing
Flights (“All Flights”), and (b) such departing Flights serviced by aircraft of
more than 70 passenger seats (“Large Aircraft Flights”).

 

--------------------------------------------------------------------------------


 

The number of All Flights and Large Aircraft Flights at the Airport in any
calendar year shall herein be referred to as “MSP Flights”. The number of MSP
Flights required hereunder, after accounting for any applicable system-wide
reduction in flying or any subsequent recovery in flying levels up to the
Required Levels, shall be referred to herein as the “Compliance Target(s)”. The
average of the number of Flights (for All Flights and Large Aircraft Flights, as
the case may be) at AIRLINE’s and Delta’s other domestic hubs in any calendar
year (i.e. the total number of such Flights divided by the number of such other
domestic hubs), shall be referred to herein as the “System Average Flights”. 
Any calendar year preceding the calendar year when MSP Flights were first less
than the applicable Required Level (without any intervening calendar year when
MSP Flights were at least equal to the applicable Required Level) shall herein
be referred to as the “Applicable Base Year”.

 

The Compliance Target(s) for any calendar year shall be the lesser of (x) the
applicable Required Level or (y) the number of actual MSP Flights in the
Applicable Base Year,

 

(A) plus, in the case of (y) above, such number of MSP Flights multiplied times
a percentage equal to ninety percent (90%) of the percentage increase in the
number of System Average Flights, from the Applicable Base Year to the then
current calendar year; or

 

(B) minus, in the case of (y) above, such number of MSP Flights multiplied times
a percentage equal to one hundred ten percent (110%) of the percentage decrease
in the number of System Average Flights, from the Applicable Base Year to the
then current calendar year.

 

Set forth on Schedule 1 attached hereto are examples of the application of the
foregoing requirements.

 

C.            As the sole remedy for breach of the Hub Covenant, Revenue Sharing
will be eliminated in any year in which AIRLINE violates the Hub Covenant (and,
in the event any such violation continues for three (3) consecutive years, or
such covenant is determined to be unenforceable, AIRLINE’s Revenue Sharing will
be eliminated permanently).

 

D.            MAC hereby waives and agrees to not enforce any provision related
to the Headquarters Covenant contained in the Lease so long as AIRLINE is not in
default (beyond any applicable notice and cure period) of any other provision of
the Lease.  Notwithstanding the breach of the Headquarters Covenant contained in
this Lease, MAC shall not be entitled to withhold from AIRLINE any concessions
revenue sharing payment that AIRLINE is otherwise entitled to receive, and
AIRLINE shall be entitled to enforce all rights under this Lease as if such
breach has not occurred.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed and executed this Amendment in
duplicate the day and year first below written.

 

 

 

METROPOLITAN AIRPORTS COMMISSION

 

 

 

 

 

 

Date: February 6, 2009

 

By:

/s/ Jeffrey W. Hamiel

 

 

Jeffrey W. Hamiel, Executive Director

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

Date: February 5, 2009

 

By:

/s/ Terry Mackenthun

 

 

 

 

 

Its: Chief Financial Officer

 

 

 

 

 

 

STATE OF MINNESOTA

)

 

 

 

) ss.

 

 

COUNTY OF HENNEPIN

)

 

 

 

 

This instrument was acknowledged before me on the 6th day of February, 2009,
Jeffrey W. Hamiel, the Executive Director of the Metropolitan Airports
Commission on behalf of the Commission.

 

 

 

 

/s/ Tammy L. Rader

 

 

Notary Public

 

 

 

 

 

 

STATE OF MINNESOTA 

)

 

 

 

) ss.

 

 

COUNTY OF DAKOTA

 

 

 

 

 

This instrument was acknowledged before me on the 5th day of February, 2009, by
Terry Mackenthun, the Chief Financial Officer of Northwest Airlines, Inc.

 

 

 

 

/s/ Mary J. Dustin

 

 

Notary Public

 

 

SIGNATURE PAGE TO AMENDMENT TO NAI TERMINAL LEASE (4TH AMENDMENT)

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE AND AMENDMENTS

 

Agreement/Amendment

 

Effective Date

 

 

 

Airline Operating Agreement and Terminal Building Lease

 

January 1, 1999

 

 

 

First Amendment

 

March 29, 2002

 

 

 

Second Amendment

 

November 15, 2004

 

 

 

Amended & Restated Third Amendment

 

January 1, 2006

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

HUB COVENANT EXAMPLES

 

 

 

MSP

 

System
Avg.

 

System
Decline vs.
Base

 

Sys %
Decline
vs. Base

 

Allowed
MSP %
Decline

 

Compliance
Level

 

MSP
Decline
vs. Base

 

MSP %
Decline
vs. Base

 

In Compliance?

 

Base Year

 

400

 

500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 1

 

300

 

375

 

(125

)

-25

%

-27.5

%

290

 

(100

)

-25.0

%

Yes

 

Year 2

 

300

 

400

 

(100

)

-20

%

-22.0

%

312

 

(100

)

-25.0

%

No*

 

Year 3

 

330

 

420

 

(80

)

-16

%

-17.6

%

330

 

(70

)

-17.5

%

Yes

 

Year 4

 

350

 

440

 

(60

)

-12

%

-13.2

%

347

 

(50

)

-12.5

%

Yes

 

 

--------------------------------------------------------------------------------

*As the reduction in All Flights at MSP in Year 2 from the Base Year is
substantially disproportionate to said reduction in All Flights systemwide, the
proportionality exception to compliance with Required Levels is not met in this
example.

 

--------------------------------------------------------------------------------